Case 1:19-cv-05421-PGG Document 29 Filed 02/10/20 Page 1 of 2

   

PHILLIPS

 

  

Phillips & Associates, Attorneys af Law, PLLC
45 Broadway, Suite 620
New York, NY, 10006
Tel: (212) 248-7431

Fax: (212) 901-2107 MEMO ENDORSED.
February 10, 2020 hep Aelert, hy Yodel

Via ECF CM gurmed 16 Ap 23, Ze 2)
Honorable Judge Paul G. Gardephe A

United States District Judge co | G00 Bo

Southern District of New York etd OIE KLD:

40 Foley Square, Courtroom 705

New York, New York 10007 Seu fd Mredt

Pawl G Gardephe, U.S.D..

Re:  Caliesta Vernon y, Jordache Enterprises, Inc., et ak‘. * fee, “, > Qe)
Index No.: 1:19-cv-05421-PGG

Dear Judge Gardephe:

We represent the Plaintiff in the above-referenced matter. We write Your Honor, jointly
with counsels for Defendants, to respectfully request an adjournment of the parties’ status
conference, presently scheduled for February 13, 2020, and a 45-day extension of the parties’ fact
discovery deadline, presently scheduled for February 24, 2020.

The parties jointly make this request because we are still in the process of exchanging paper
discovery. Plaintiff served her Interrogatories and Requests for Production on December 12, 2019,
Plaintiff received Defendants’ responses at the end of last week. On January 12, 2020, Defendants
served their own Interrogatories and Requests for Production. Therefore, Plaintiff's own responses
will not be due until the end of this week. While the parties intend to work diligently to resolve
any anticipated discovery issues without the need for judicial intervention, we are seeking a 45-
day extension of the parties’ fact discovery deadline in order to complete paper discovery and
schedule (and take) depositions.

Therefore, in order to conserve judicial time and resources, the parties are respectfully
requesting an adjournment of the parties’ February 13, 2020 Status Conference, and an extension
of the parties’ fact discovery deadline to April 20, 2020. This is the parties’ first joint request for
an adjournment of the parties’ Status Conference and the fact discovery deadline.

We thank Your Honor for Your attention to this matter,

 
Case 1:19-cv-05421-PGG Document 29 Filed 02/10/20 Page 2 of 2

Respectfully submitted,

PHILLIPS & ASSOCIATES, PLLC

fs/ Silvia C, Stanciu, Esq.
Silvia C. Stanciu, Esq.

cc: Lindsey Blackweil, Benjamin Levine, Mercedes Colwin, Attorneys for Defendants (Via ECF)

 
